—In an action, inter alia, to compel specific performance of a covenant requiring the defendant to construct a road across its property to serve the plaintiffs property, the plaintiff appeals from an order of the Supreme Court, Westchester County (Di Blasi, J.), dated December 16, 1999, which granted the defendant’s motion in limine to preclude the plaintiff from introducing at trial evidence of damages for lost profits in connection with a proposed restaurant, health club, and inn to be constructed on the plaintiffs property.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from is an evidentiary ruling. Such a ruling, even when made “in advance of trial on motion papers constitutes, at best, an advisory opinion which is neither appealable as of right nor by permission” (Cotgreave v Public Adm’r of Imperial County, 91 AD2d 600, 601; see, Savarese v City of N. Y. Hous. Auth., 172 AD2d 506, 509; Pellegrino v New York City Tr. Auth., 141 AD2d 709). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.